Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered.  Brooke (USPN 3669209) is used to address the newly amended claims.  Brooke uses two pairs of detectors for precise navigation of a vehicle.
Please see the rejection below for further detail.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–2, 5, 7–9, 16–19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lougheed et al. (USPN 4249630) in view of Brooke (USPN 3669209).

    PNG
    media_image1.png
    531
    794
    media_image1.png
    Greyscale

Figure 1 - Lougheed Annotated Fig.1
Regarding Claim 1, Lougheed discloses a method comprising: translating a mobile machine frame on the ground overlying a length of buried pipeline (Fig. 1), the mobile machine (3) having a longitudinal axis (Lougheed Annotated Fig.1); while the machine frame is translating on the ground along a travel path (6), detecting a signal indicative of a distance from the buried pipeline section to the machine frame (Col. 3, Lines 20–31) with a first pair of sensors (9), wherein the first pair of sensors are spaced apart along a first line (Lougheed Annotated Fig.1), the first line being perpendicular to the longitudinal axis (Lougheed Annotated Fig.1), but does not disclose a second pair of sensors.
Brooke teaches a second pair of detectors (Col. 4 , Lines 66) in order to improve the steering accuracy of the vehicle (Col. 4, Lines 66–75 through Col. 5, Lines 1–16).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the mobile machine of Lougheed with a second pair of sensors as taught by Brooke in order to more accurately guide the mobile machine along the translation path.  Thus, improving locating new wires, decreasing signal interference from old wires.  As well as decreasing the likelihood of hitting existing utilities. 
Brooke’s first and second pair of sensors (detectors) are parallel to one another.  Thus, the Lougheed–Brooke combination results in the second pair of sensors located on Lougheed’s mobile machine parallel to Lougheed’s pair of sensors.  Lougheed Annotated Fig. 1.
The Lougheed–Brooke combination teaches a second pair of sensors (Brooke Col. 4 , Lines 66), detecting a signal indicative of a distance from the buried pipeline section to the machine frame, wherein the second pair of sensors are spaced apart along a second line (Lougheed Annotated Fig. 1), the second line being perpendicular to the longitudinal axis and spaced apart from the first line Lougheed Annotated Fig. 1; monitoring changes in the signal detected by each of the first pair of sensors and second pair if sensors as the machine frame translates (Brooke Col. 4, Lines 66–75 through Col. 5, Lines 1–16) along the travel path (Lougheed 6); and using the monitored signal to maintain each of the sensors of the first pair of sensors and each of the sensors of the second pair of sensors an equal distance away from a centerline of the buried pipeline (Lougheed Col. 1, Lines 28–50) and determine a preferred path for a subsequent installation (Lougheed Col. 2, Lines 28–42, where the preferred path 5 is the preferred path).  
Regarding Claim 2, the Lougheed–Brooke combination teaches the signal produced is indicated by a signal strength.  Lougheed Col. 2, Lines 28–36.
Regarding Claim 5, the Lougheed–Brooke combination teaches opening a trench along the path as the machine frame translates on the ground; and installing a line within the trench.  Lougheed Col. 2, Lines 8–18.
Regarding Claim 7, the Lougheed–Brooke combination does not explicitly teach the trench has a depth of more than 6 inches and less than 36 inches.  
It would have been obvious to one having ordinary skill in the art before the time of filing to trench at an appropriate depth per the requirements of the job, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Additionally, Applicant’s specification has not disclosed the criticality of this range.
Regarding Claim 8, the Lougheed–Brooke combination teaches the line is installed as the machine frame translates.  Lougheed Col. 2, Lines 8–18.
Regarding Claim 9, the Lougheed–Brooke combination teaches the machine frame comprises a plow blade (Lougheed 4), wherein the step of opening a trench along the path is performed by the plow blade.  Lougheed Col. 2, Lines 8–18 
Regarding Claim 16, the Lougheed–Brooke combination teaches the machine frame is characterized as a first machine frame (Lougheed Annotated Fig. 1) and further comprising: opening a trench along the preferred path with a plow blade disposed on a second machine frame (Lougheed Annotated Fig. 1).  
Regarding Claim 17, the Lougheed–Brooke combination teaches the machine performs a steering control response in response to signals received by the first pair and the second pair of sensors.  Brooke Col. 5, Lines 1–17.
Regarding Claim 18, the Lougheed–Brooke combination teaches the step of performing a steering control response comprises: comparing an error between the first pair of sensors and the second pair of sensors; and in response to the error, generating an optimal change of direction for the machine frame, wherein the optimal change of direction comprises an angle and a magnitude.  Brooke Col. 4, Lines 66–75 through Col. 5, Lines 1–16
Regarding Claim 19, the Lougheed–Brooke combination teaches automatically adjusting the machine frame's path of travel according to the optimal change of direction for the machine frame.  Brooke Col. 1, Lines 42–49.
Regarding Claim 22, the Lougheed–Brooke combination teaches each of the sensors is maintained an equal distance away from the centerline automatically.  Brooke Col. 5, Lines 49–53
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lougheed et al. (USPN 4249630) in view of Brooke (USPN 3669209), in further view of Fling (USPN 6633163 B2).
Regarding Claim 4, the Lougheed–Brooke combination is silent on the interaction between the sensors and the signal strength.
Fling teaches causing the machine frame to travel on a path upon which strength of the electromagnetic field associated with the locating current does not fall below a predetermined level.  This is evidenced by an alarm that is triggered when the machine moves outside of a defined zone.  Thus, the predetermined level is the level at which this occurrence happens. Col. 3, Lines 28–46.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the capability of the sensors of the Lougheed–Brooke combination with a capability to translate a machine on a path based on the signal strength as taught by Fling in order to monitor the strength of the signal to navigate away from existing utilities. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lougheed et al. (USPN 4249630) in view of Brooke (USPN 3669209), in further view of Hansen et al. (US 6667709 B1).
Regarding Claim 6, the Lougheed–Brooke combination does not teach detecting a condition of the buried pipeline with the line.  
Hansen et al. teaches detecting a condition of the buried pipeline with the line in order to detect and locate a leak so that the pipe can be fixed (Col. 1, Lines 16-27 and Col. 9, Lines 18-27).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the sensors of the Lougheed–Brooke combination with a capability of detecting a condition of the buried pipeline as taught by Hansen et al. in order to detect and locate a leak so that the pipe can be fixed.
Claims 20–21 are rejected under 35 U.S.C. 103 as being unpatentable over Lougheed et al. (USPN 4249630) in view of Brooke (USPN 3669209), in further view of Chau (US 5585726).
Regarding Claim 20, the Lougheed–Brooke combination does not teach each of the sensors comprises a triaxial magnetometer. 
Chau teaches a triaxial magnetometer (Col. 3, Line 21) in order to locate the tool in the proper position.  Col. 3, Lines 20–24.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the sensors of the Lougheed–Brooke combination with a triaxial magnetometer as taught by Chau in order to be able to ensure the plow is accurately located.  This is done by using the triaxial magnetometer to actively adjusting the position of the plow by accounting for positional errors.  Col. 3, Lines 20–49.
Regarding Claim 21, the Lougheed–Brooke–Chau combination teaches one of the three axes of each of the triaxial magnetometers aligns with the longitudinal axis.  Chau Col. 6, Lines 5–20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753